DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 12/9/2021. Claims 1-46 are pending in the case. 

Allowable Subject Matter

2.	Claims 1-46 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 21 and 22, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Pohl teaches a mobile device used to remotely control an automotive environment. The mobile device can communicate with the vehicle via wireless, infrared, or Bluetooth protocols. The user interface displays a menu of commands for operating the vehicle, including a command for locking or unlocking the vehicle door. Other applications for operating the vehicle are: start engine, car lights, and car alarm. The door lock application includes a remote locking device for each door, which can be activated or deactivated from the applications submenu. The user selects the door lock icon, and the mobile communications device sends a command to the gateway located in the vehicle to unlock the car doors. 
 	The prior art of Salmimaa teaches that a user receives messages from various sources. The proximity of each source to the user is determined, and the messages are displayed sorted in order of proximity of their sources. 
The prior art of Wingrove teaches automatically configuring the user interface of the user’s device based upon preference of the user. A learning algorithm adapted to determine the habitual actions and preferences of the user based upon the information received from the sensors is used to categorize a particular trigger event based upon the information received at the time the event occurred. The trigger event can be any event or condition related to the vehicle, the user, the environment, and any other detectable condition. The user interface icons are automatically rearranged according to user habits in response to a particular trigger event, and new icons can also be displayed.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“while a user is using the electronic device, detecting that the user is approaching a vehicle associated with the user; 
in response to detecting that the user is approaching the vehicle, displaying on the display, a first icon for unlocking the vehicle; and 
in response to unlocking the vehicle via the first icon, displaying on the display of the electronic device, a second icon that corresponds to an action that the user has repeatedly taken while in the vehicle at previous times when the user has been using the vehicle“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
December 22, 2021